           Case 1:19-cv-06163-LGS Document 33 Filed 12/18/19 Page 1 of 1




Erik M. Bashian, Esq.
T: (516) 279-1554
F: (516) 213-0339
eb@bashpaplaw.com

*Admitted to Practice in New York and New Jersey
                                                                                  VIA CM/ECF



                                                                          December 18, 2019

United States District Judge Lorna G. Schofield
United States District Court
Southern District of New York
500 Pearl Street, Courtroom 1106
New York, New York 10007

        Re:       Deleston v. Rivoli Pizza II Inc. et al., Case No.: 1:19-cv-6163-LGS

Dear U.S. District Judge Schofield:

       Please be advised that this office represents the Plaintiff Jermaine Deleston (“Plaintiff”)
in connection with the above-referenced action. We are pleased to inform Your Honor that the
above referenced action has been settled and that the parties are in the process of drafting and
exchanging a settlement agreement that is intended to be reviewed by the parties for execution.
Respectfully, we are requesting together with counsel for the defendants a stay of all deadlines
and conferences for thirty (30) days so that the parties can finalize the settlement agreement.

        We thank this Honorable Court for its time and consideration in this matter.


                                                                 Respectfully submitted,

                                                                 BASHIAN & PAPANTONIOU, P.C.

                                                                 /s/ Erik M. Bashian
                                                                 ________________________
                                                                 Erik M. Bashian, Esq.


cc:     Joseph M. Labuda, Esq. (via CM/ECF)
        Jeremy M, Koufakis, Esq. (via CM/ECF)




   500 OLD COUNTRY ROAD, SUITE 302, GARDEN CITY, NEW YORK 11530 T: (516) 279-1555 F: (516) 213-0339 WWW.BASHPAPLAW.COM
